Citation Nr: 0636199	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-08 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran's current spouse, A. D. P., may be 
recognized as his dependent spouse for VA purposes.

(The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disability, including degenerative 
disc disease of the lumbar spine, as well as service 
connection for a chronic skin condition (including 
dermatitis), benign prostatic hypertrophy, and a chronic knee 
disability are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967, a portion of which represented service in the 
Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record in this case raises some question as 
to whether the veteran's current spouse may be recognized as 
his dependent spouse for VA purposes.

In that regard, the Board notes that, according to the 
veteran, he was married on two previous occasions, with both 
of those marriages having ended in divorce.  Currently of 
record is a copy of a Final Judgment of Dissolution of 
Marriage for the veteran's first wife, a P. B.  However, 
notwithstanding various efforts on the part of the veteran, 
no such document is currently of record for the veteran's 
second wife, a N. L. R.  The Board observes that the Final 
Judgment of Dissolution of Marriage for the veteran's first 
wife, P. B., was apparently obtained following repeated 
attempts by both the veteran and the RO.  However, based on a 
review of the file, it does not appear that the RO has yet 
attempted to obtain a similar document for the veteran's 
second wife, N. L. R.  Significantly, in a Rating Checklist 
dated in January 2004, the RO indicated that a copy of the 
veteran's divorce decree from N. R. was apparently located at 
the Bureau of Vital Statistics in Austin, Texas, and that an 
adjudicator should therefore request a copy of that divorce 
decree prior to a final adjudication of the veteran's claim.  
Based on a review of the evidence of record, it would appear 
that such action has not yet been taken.  Moreover, the 
veteran has yet to be furnished VCAA content-complying notice 
as to the issue of whether his current spouse may be 
recognized as his dependent spouse for VA purposes.  Under 
the circumstances, further development of the evidence will 
be undertaken prior to a final adjudication of the veteran's 
claim.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the Bureau of 
Vital Statistics in Austin, Texas, or any 
other appropriate record storage 
facility, in an attempt to verify the 
veteran's divorce from N. L. R., which 
divorce apparently occurred around or 
about 1980.  All such information, when 
obtained, should be made a part of the 
veteran's claims folder.  Should it prove 
impossible to obtain such records, a 
notation to that effect should be 
inserted in the claims file.  Moreover, 
the veteran and his representative should 
be informed of any such problem.

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is complete 
as regards the issue of whether the 
veteran's current spouse may be 
recognized as his dependent spouse for VA 
purposes.  In so doing, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and in 38 C.F.R. § 3.159 (2005) are fully 
complied with and satisfied.  

5.  The RO should then review the 
question of whether the veteran's current 
spouse may be recognized as his dependent 
spouse for VA purposes.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of a Statement of the Case (SOC) 
in October 2003.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




